                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


ALEXANDRA PAREDES, individually and )
as Independent Administrator of the Estate )
of DANIEL PAREDES, deceased,               )
                                           )
           Plaintiff,                      )
                                           )
           vs.                             )           Case No. 15 C 3644
                                           )
COOK COUNTY, THOMAS J. DART,               )
RONALD F. LEVDORA, MD, ALI M. NAGIB, )
MD, CORRECTIONAL OFFICER STARKS,           )
CORRECTIONAL OFFICER RAMIREZ, and )
JOHN DOES,                                 )
                                           )
           Defendants.                     )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Daniel Paredes died in the custody of the Cook County Department of

Corrections in May 2014. Gina Polo, Parades' wife and the independent administrator

of his estate, sued Cook County, Sheriff Thomas Dart, two correctional officers, two

physicians, and unnamed defendants identified as "John Does" in a 16-count amended

complaint, alleging that their unlawful conduct led to Paredes' death. She asserted

constitutional claims under 42 U.S.C. § 1983 and Monell v. Department of Social

Services of City of New York, 436 U.S. 658 (1978); state-law tort claims under the

Illinois wrongful death statute, 740 ILCS 180/1; and claims for indemnification under 745

ILCS 10/9-102. The current named plaintiff, Alexandra Paredes, was substituted for

Polo in May 2017 upon Polo's death. The Court will refer to her as the plaintiff to
distinguish her from Daniel Paredes, to whom the Court will refer as Paredes. The

defendants have moved for summary judgment on all of the plaintiff's claims. They

argue that the plaintiff cannot meet her burden of proving causation on any of her

claims, and that even if she could do that, she cannot demonstrate the type of

misconduct necessary to prove her claims. For the reasons stated below, the Court

grants the defendants' motions.

                                     Background

      The following facts are undisputed except where otherwise noted. Daniel

Paredes was arrested on a charge of unlawful delivery of a controlled substance on

April 3, 2014. Until his death on May 14, 2014, he remained in the custody of the Cook

County Department of Corrections. On April 6, Paredes underwent two intake

assessments. During these assessments, department staff learned that Paredes had a

history of diabetes, high blood pressure, and high cholesterol, and that he had

previously suffered a stroke. The parties appear to disagree whether staff learned of a

previous heart attack during the assessments or whether that information arose only

from the post-mortem medical examination.

      Paredes faced mobility challenges as a result of his previous stroke. Dr. Ronald

Levdora, who conducted the second intake assessment, noted that Paredes typically

used a cane to walk and prescribed one for use in the jail. Paredes also gave Dr.

Levdora a list of eight medications that Paredes reported being prescribed before his

arrest. Dr. Levdora prescribed six of the medications on the list and prescribed

substitutes for the remaining two. The plaintiff admits that Paredes never asked Dr.

Levdora for a wheelchair during this intake assessment and reported being "fine" with a



                                            2
cane. Defs'. LR 56.1 Stat. ¶ 24.

       Paredes was subsequently treated by Dr. Nagib Ali, who was assigned to the

division where Paredes was housed at the jail. During his first visit with Dr. Ali on April

21, Paredes requested a wheelchair. Dr. Ali agreed and prescribed Paredes a

wheelchair for long-distance use. Dr. Ali also noted that Paredes had stage 3 chronic

kidney disease and accordingly made minor modifications to his medication regimen.

Parades saw Dr. Ali again on April 29, at which point Dr. Ali noted marked improvement

in Paredes' kidney function.

       Throughout his incarceration, Parades was housed in Division 2, M House.

Correctional officers Starks and Ramirez, also named defendants, worked the second

shift in Paredes' assigned house. The two officers are accused of ignoring Paredes'

and other inmates' requests to give Paredes access to his prescribed wheelchair. The

defendants deny Starks and Ramirez did any such thing. They assert—and the plaintiff

concedes—that neither officer ever saw Paredes in a wheelchair or was told that he had

previously suffered heart attack, stroke, or other physical disabilities. The defendants

admit, however, that Starks and Ramirez noticed that Paredes walked with a limp and

that the department required officers to remain apprised of inmates' prescriptions for

auxiliary aids like wheelchairs.

       On May 14, 2014 Paredes' attorney appeared at a bond hearing before Judge

Geary Kull. The attorney told Judge Kull that Paredes had been refused use of a

wheelchair and that he was therefore essentially confined to his cell. As a result, Judge

Kull reduced Paredes' bond. Paredes' wife, Gina Polo, posted the bond later the same

day.



                                             3
       That evening, Paredes left Division 2 on his way to the discharge facility using his

cane. He was picked up in a wheelchair by correctional officer Joseph Land to make

most of the journey. The plaintiff admits that Land wheeled Paredes all the way from

Division 2 to the discharge area in Division 5. The only time Paredes left the wheelchair

was to change his clothes. Paredes did not indicate to Land or anyone else that he was

experiencing chest pains or any other symptoms during the transfer.

       Upon arrival at Division 5, Paredes stood up and walked into the release staging

area called the "bullpen." Id. ¶¶ 63-65. According to an incident report prepared by the

Sheriff's Office—which both the plaintiff and defendants cite as evidence of the

timeline—Paredes arrived at the bullpen at 9:57 PM. Correctional officer Brian

Peterson was working near the bullpen and walked past it several times in the minutes

after Paredes' arrival. On his fourth pass, at about 10:05 PM, Peterson noticed Paredes

slumped against the wall. Peterson called medical staff and began CPR at 10:06 PM.

Resuscitation efforts using a defibrillator began at 10:08 PM. Paramedics were on the

scene by 10:15 PM, Chicago Fire Department (CFD) medics arrived at 10:22PM, and a

CFD ambulance arrived at 10:32 PM. Paredes was transported to St. Anthony Hospital

around 10:42 PM and was eventually pronounced dead.

       The Cook County medical examiner concluded that the cause of Paredes' death

was coronary atherosclerosis, with hypertensive cardiovascular disease noted as a

significant contributing condition. The plaintiff asserts that the defendants' refusal to

grant Paredes access to the wheelchair he was prescribed during his transfer to the

discharge facility, among other actions, led to his death. (It is somewhat unclear when

precisely during the process Paredes was refused a wheelchair, as the parties agree



                                              4
that he was wheeled by Land from Division 2 to the discharge bullpen in Division 5.)

For their part, the defendants offer the testimony of an expert who opines that Paredes

suffered sudden cardiac death as a result of an arrhythmia caused by a previous a

myocardial infarction. The medical examiner's report does not include any evidence, in

the expert's view, that Paredes suffered an acute stroke or heart attack that caused his

death. Ultimately, the defendants' expert concluded that Paredes died suddenly with no

new symptoms and that his access to a wheelchair had no impact on his likelihood of

survival.

                                         Discussion

       Cook County, Sheriff Dart, correctional officers Ramirez and Starks, and Drs.

Levdora and Ali have moved for summary judgment on all of the plaintiff's claims. In

assessing the motion, the Court views the facts in the light most favorable to the

nonmoving party and draws all reasonable inferences in that party's favor. Carmody v.

Bd. of Trs. of Univ. of Ill., 893 F.3d 397, 401 (7th Cir. 2018). Summary judgment is

proper where there is no genuine dispute regarding any material fact and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986).

       The plaintiff presents two principal theories of liability. First, in counts 1, 3, 5, 7,

and 9, she argues that Paredes was deprived of use of a wheelchair and of adequate

medical care in violation of the Fourteenth Amendment. The Fourteenth Amendment

protects pre-trial detainees like Paredes from inhumane conditions of confinement

including inadequate medical care. See Miranda v. County of Lake, 900 F.3d 335, 347,

350 (7th Cir. 2018). To prevail, a plaintiff must demonstrate that (1) the defendants



                                               5
"acted purposefully, knowingly, or perhaps even recklessly," and (2) the defendants'

conduct was objectively unreasonable. Id. at 353-54. 1 She must also present "verifying

medical evidence that the delay in medical care caused some degree of harm." Id. at

347 (internal quotation marks omitted). Typically, "[p]roximate cause is a question to be

decided by a jury." Gayton v. McCoy, 593 F.3d 610, 624 (7th Cir. 2010). But where a

plaintiff offers "no evidence" that the defendant's conduct caused or "exacerbated an

injury[,] summary judgment [may] be granted on the issue of causation." Id.

       The plaintiff's second theory of liability—which anchors counts 2, 4, 6, 8, 10, 12,

and 15—arises under state law. The Illinois wrongful death statute allows a decedent's

estate to sue a party whose alleged "wrongful act, neglect or default" caused the death.

740 ILCS 180/1. A public employee is protected from wrongful death liability by the

Illinois Tort Immunity Act unless her "act or omission constitutes willful and wanton

conduct." 745 ILCS 10/2-202. And the plaintiff must again demonstrate causation. See

DeMyrick v. Guest Quarters Suite Hotels, 944 F. Supp. 661, 666 (N.D. Ill. 1996) (citing

Suzik v. Sea-Land Corp., 89 F.3d 345, 349–50 (7th Cir. 1996)). "Proximate cause is a

question of fact for the jury unless there is no material issue regarding the matter or only

one conclusion is clearly evident." Williams v. Univ. of Chi. Hosps., 179 Ill. 2d 80, 88,

688 N.E.2d 130, 134 (1997).

       The defendants argue that the plaintiff has not offered evidence of causation that

would satisfy either standard. They point to their expert's testimony that none of the




1 Miranda, which modified this standard, was decided after the briefing on this motion
was completed. See Miranda, 900 F.3d at 350; McWilliams v. Cook County, No. 15 C
53, 2018 WL 3970145, at *5-6 (N.D. Ill. Aug. 20, 2018) (discussing Miranda's application
to an inadequate-medical-care claim).
                                             6
events that immediately preceded Paredes' death precipitated or contributed to it. They

also note that the plaintiff's expert does not testify on the issue of causation, but rather

focuses his testimony on criticizing the defendants' expert. They imply that, without

expert testimony, the plaintiff's claims fail.

       The defendants overstate their position. Expert testimony is not always required

to sustain claims like the plaintiff's. See, e.g., Gayton v. McCoy, 593 F.3d 610, 624 (7th

Cir. 2010) ("Expert testimony is not always necessary to establish causation.").

Although a plaintiff must offer "verifying medical evidence" to support a section 1983

action, that evidence may come in the form of "medical records alone" if the causal

relationship is sufficiently clear. Miranda, 900 F.3d at 347. In cases where such

evidence has been found sufficient, however, the causal relationship was very

straightforward. In Miranda, for instance, the defendants failed to transfer a hunger-

striking inmate to the hospital, resulting in her death by starvation and dehydration. See

id. And in Gayton, the defendant failed to provide emergency medical care to treat an

inmate's chest pain "for many hours" after the pain was reported. Gayton, 593 F.3d at

625. The Seventh Circuit concluded that the delay in care obviously caused the plaintiff

to endure "needless suffering for no reason." Id.; see also Grieveson v. Anderson, 538

F.3d 763, 779 (7th Cir. 2008). In other words, the defendants are wrong to suggest that

an expert is always required, and medical records (or perhaps other evidence) alone

may be enough where the causal relationship is particularly obvious.

       This, however, is not such a case. The Court agrees with the defendants that the

plaintiff has failed to produce evidence from which a reasonable jury could conclude that

the defendants' actions caused Paredes' injuries. Indeed, the plaintiff offers no



                                                 7
evidence of causation beyond a bare temporal sequence. She suggests that because

Paredes died soon after being transferred to the discharge bullpen, a reasonable jury

could infer that something that occurred during the transfer process—perhaps Paredes

being forced to walk some distance—must have caused his death. But, even setting

aside the plaintiff's concession that Paredes was transferred by wheelchair, this sort of

argument grounded only in a temporal sequence is insufficient to survive summary

judgment, at least in a case like this one involving a physical injury with other potential

causes. See Abebe v. Thermo Fisher Sci., Inc., 711 F. App'x 341, 342 (7th Cir. 2018)

("[P]ost hoc ergo propter hoc is not a reliable means of showing causation."); Glatt v.

Chi. Park Dist., 87 F.3d 190, 194 (7th Cir. 1996) (discussing the insufficiency of

causation arguments based on "post hoc ergo propter hoc: the [action] followed the

[purported cause], therefore must have been caused by it").

       The plaintiff also alleges that department personnel unduly delayed treatment

when Paredes was discovered unresponsive in the bullpen. But, as discussed above,

uncontested evidence suggests that there was no such delay, and there is thus no basis

to infer that a delay caused any injury to Paredes. Cf. Gayton, 593 F.3d at 625 (finding

that a causal relationship could be inferred where there was evidence that medical care

was delayed "for many hours").

       Both section 1983 and the Illinois wrongful death statute require evidence of

causation to survive summary judgment. Because the plaintiff has produced no

evidence of causation, there is no basis for a reasonable jury to find for her on this key

element of her claims. The Court therefore grants defendants' motion for summary

judgment on all of the plaintiff's section 1983 claims against the individual defendants



                                              8
and her wrongful death claims.

       The plaintiff's related claims under Monell (counts 11 and 14) fare no better.

Under Monell, a plaintiff may sue a governmental entity when an "official policy,

widespread custom, or action by an official with policy-making authority" causes a

constitutional violation. Dixon v. County of Cook, 819 F.3d 343, 348 (7th Cir. 2016).

Monell requires the plaintiff to demonstrate that the alleged policy, custom, or action

"was the 'moving force' behind [the] constitutional injury." Id. (quoting City of Canton v.

Harris, 489 U.S. 378, 379 (1989)). Given that the plaintiff has produced no evidence of

causation, she has clearly failed to meet the moving-force requirement necessary to

avoid summary judgment on these claims.

       This leaves counts 13 and 16, the plaintiff's claims for indemnification under 745

ILCS 10/9-102. See generally Askew v. Sheriff of Cook Cnty., 568 F.3d 632, 636 (7th

Cir. 2009). Because the Court has granted the motion for summary judgment on the

underlying substantive claims, the plaintiff's indemnification counts also fail.

                                        Conclusion

       For the foregoing reasons, the Court grants the defendants' motions for summary

judgment [dkt. nos. 131, 133] and directs the Clerk to enter judgment in favor of

defendants and against plaintiff.



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: October 12, 2018




                                              9
